Citation Nr: 1400430	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel




INTRODUCTION

The Veteran had active service from July 1948 to May 1952 and he was awarded a Purple Heart medal for this service.  The Veteran passed away on November [redacted], 2010.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denying the claim currently on appeal.  It appears that the case is now handled out of the Houston, Texas Regional Office.  

The appellant was scheduled for a hearing before a Board Member via video conference in August 2013.  The appellant failed to report to this hearing and VA has not been notified of her reasons for failing to report and she has not requested that this hearing be rescheduled.  As such, her request for a hearing is deemed withdrawn.  

In addition to the physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  The Board has reviewed the information in Virtual VA, but it is duplicative of items already associated with the physical claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2013).  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that prior to his death, the Veteran was service-connected for PTSD (rated as 50 percent disabling) and the residuals of shrapnel wounds to the right face and jaw and the back (both rated as 0 percent disabling).  He subsequently passed away in November 2010, and the death certificate lists aspiration pneumonia due to Parkinson's disease as the cause of the Veteran's death.  The appellant has argued that his in-service head trauma was responsible for the Veteran later developing Parkinson's disease.  The appellant has submitted information from the Internet suggesting that traumatic brain injuries may increase a person's risk for Parkinson's disease.  

In light of the above, the Board finds that a medical opinion is required before appellate review can proceed in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence of an in-service head injury.  The record also reflects that the Veteran passed away as a result of Parkinson's disease, and the appellant has submitted evidence at least suggestion that there "may" be a correlation between an in-service head injury and the subsequent development of Parkinson's disease.  As such, the Veteran's claims file should be forwarded to a VA physician to offer an opinion as to whether it is at least as likely as not that the Veteran's in-service head injury caused, or contributed to, his subsequent Parkinson's disease.  The Board stresses that the Veteran was in receipt of a Purple Heart medal and he is service-connected for shrapnel wounds to the face.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant's claims file and a copy of this remand should be forwarded to a VA physician of appropriate training and expertise so that an opinion regarding the cause of death can be provided.  The examination report should reflect that these items were reviewed.  

After reviewing the evidence of record, including the Internet materials provided by the appellant suggesting a possible link between head injuries and Parkinson's disease, the examiner should opine as to whether it is at least as likely as not that the Veteran's Parkinson's disease manifested during, or as a result of, active military service, to include as due to an in-service head injury.  The Board stresses that the Veteran was in receipt of a Purple Heart for his service and that he is service-connected for shrapnel wounds to the face.  

A complete rationale must be provided for all opinions offered, and if the examiner is unable to offer an opinion without resorting to mere speculation, the examiner should explain in full why this is the case.  

2.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the appellant's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


